—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his position as a customs inspector because he tested positive for the use of cocaine during a random drug test. The Board disqualified him from receiving unemployment insurance benefits on the basis that he was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant does not dispute that he tested positive for the use of cocaine during a random drug test. He contends, however, that he suffers from drug and alcohol addiction and was not given an opportunity for rehabilitation prior to his discharge. At the hearing, claimant failed to present medical proof to substantiate his purported drug addiction or to establish that his drug use was attributable to his alcoholism. Consequently, we find no reason to disturb the Board’s finding that claimant was terminated for misconduct (see, Matter of Rios [Pine Hill Trailways—Sweeney], 228 AD2d 760).
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.